Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 23 March 2020.  These drawings are acceptable.
Allowable Subject Matter
	Claims 1-12 are allowable.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record of a ferrite sintered magnet having the claimed composition and claimed crystal microstructure. The closest art of record if U.S. patent application publication 2020/0312494 which teaches of a ferrite sintered magnet having the same composition as that claimed, but the taught crystal microstructure is different from that claimed in that the taught crystal microstructure have a number of multiple-grain boundaries having a maximum length of 0.88 micron or greater or less than 0.49 micron per cross-sectional area of 76 square micron is 8 or more, in a cross-section parallel to the c-axis of the sintered magnet. There is no suggestion or teaching that the number of multiple-grain boundaries having a maximum length of 0.49-5 microns per cross-sectional area of 76 square micron can be or is 7 or less, in a cross-section parallel to the c-axis of the sintered magnet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/26/22